Citation Nr: 0209918	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $479.25.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from July 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (COWC) at the St. Petersburg Regional Office 
(RO) dated in November 1999, which denied waiver of recovery 
of an overpayment of pension benefits in the calculated 
amount of $479.25, on the basis that the request for waiver 
had not been timely filed.  In a decision dated in March 
2001, the Board determined that the request for waiver of the 
pension overpayment of $479.25 had been timely filed, and 
remanded the case for the RO to consider the merits of the 
claim for waiver of this particular overpayment.  In January 
2002, the RO denied the merits of the claim for waiver of 
recovery of the $479.25 pension overpayment, and the appeal 
of this issue continues.

The March 2001 Board decision denied a request for waiver of 
a separate pension overpayment of $7876.00, on the basis that 
the related waiver claim had not been timely filed.  The 
issue of waiver of this separate $7876.00 pension overpayment 
is no longer on appeal and is not the subject of the present 
Board decision.


FINDINGS OF FACT

1.  The pension overpayment at issue, in the amount of 
$479.25, results from a cost of living adjustment to the 
veteran's Social Security benefits.

2.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the pension 
overpayment in the amount of $479.25.

3.  There is no significant fault by VA or the veteran in the 
creation of this overpayment, although VA fault slightly 
outweighs the veteran's fault; recovery of the overpayment 
may cause undue financial hardship; and to recover the debt 
from this seriously ill veteran would defeat the purpose of 
pension benefits.  Based on all factors, it would be 
inequitable for the VA to recover the $479.25 pension 
overpayment from the veteran.


CONCLUSION OF LAW

There are no statutory bars to waiver of recovery of the 
overpayment of VA pension benefits in the amount of $479.25, 
and recovery of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from July 1972 to January 
1973.

He filed a claim for pension benefits which was received in 
January 1994.  On that document, he reported that currently 
he was not employed, and that had no income.  He specifically 
indicated that he did not receive any income from Social 
Security, and that he had not applied for any benefits from 
Social Security.  

In July 1994, he was informed that his claim for disability 
pension had been approved.  This letter also informed him 
that the pension benefit was paid to make up the difference 
between countable annual income and the maximum annual 
pension rate.  He was informed that her award was based on 
countable annual income of $0, which included $0 in Social 
Security income.  He was further informed that the rate of 
pension was directly related to his and his family's income, 
that adjustment to his payments must be made whenever the 
income changed, and that the VA must be notified immediately 
if he received any income from any source other than that 
shown, or if there were any changes in the income shown.  He 
was further informed that failure to report income changes 
could result in the creation of an overpayment which would 
have to be repaid. 

In September 1995, the veteran was informed that the RO 
proposed to reduce his pension to $63 per month effective 
December 1, 1995, due to evidence received showing he was 
receiving monthly payments from Social Security.  He was 
requested to send a copy of his original Social Security 
award letter.  He was advised that the termination would not 
be made for 60 days in order for him to submit evidence 
showing that the adjustment should not be made.  He was also 
informed that if he continued to accept payment at the 
current rate for the next 60 days, and the payments were 
reduced, he would have to repay all or part of those 
benefits.  

In October 1995, the veteran responded to this letter, 
stating that when he initially applied for Social Security, 
he had been told to apply for VA benefits as well, and was 
informed that he had been told that Social Security would 
contact VA so that adjustments to his benefits could be made.  
He said Social Security had indicated cost of living 
adjustments from VA and Social Security would be matched.  He 
also indicated that the reduction in benefits to $63 would 
cause financial hardship, as he would be unable to buy 
clothes or needed medical supplies.  

He also submitted a letter from Social Security dated in 
September 1995, showing the monthly amount of Social Security 
he had received since December 1993.  This letter stated he 
had been receiving $606.60 per month since December 1994.  

In January 1996, he was informed that his pension benefits 
were being reduced, effective December 1, 1994, due to annual 
income of $7,273 received during 1994, consisting of monthly 
Social Security benefits of $606.10.  He was told that 
beginning December 1, 1995, the monthly payment would be $65, 
with countable annual income of $7,458 from Social Security.  
He was told the award included a cost of living adjustment 
effective December 1, 1995.  By separate letter from the Debt 
Management Center dated in January 1996, he was informed that 
the change in benefits had resulted in a pension overpayment 
of $7,876, which must be repaid.  

In December 1998, an additional pension overpayment in the 
amount of $479.25, was created in the veteran's account.  

In May 1999, the veteran submitted a request for waiver of 
recovery of these overpayments.  The requests were denied by 
the RO on the basis that they were not timely filed.  In a 
March 2001 decision, the Board found that while a request for 
waiver of the debt in the amount of $7,876 must be denied as 
not timely filed, the waiver request concerning the 
overpayment in the amount of $479.25 was timely filed.  

In January 2002, the RO denied the merits of the claim for 
waiver of the overpayment of $479.25 in pension benefits, 
holding there was bad faith on the part of the veteran.  The 
RO stated that he had been told of the necessity of informing 
VA of any changes in income, and that his failure to report 
Social Security income was bad faith.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

In this case, it is not possible to ascertain independently 
from the file how the overpayment in the amount of $479.25 
was created.  According to the January 2002 supplemental 
statement of the case, the debt was created when "it became 
necessary to once again retroactively amend your award due to 
annual cost of living increased by Social Security that was 
not available to VA the time of the initial adjustment."  

All that is known about the overpayment for consideration in 
the current appeal, in the amount of $479.25, is that it was 
created as the result of a cost of living adjustment by 
Social Security.  The period covered by that overpayment is 
not known, although the action adjusting the award was taken 
in December 1998.  However, in September 1995, the veteran 
had submitted a letter showing the current amount of Social 
Security benefits.  The award action subsequently taken noted 
that a cost of living adjustment had been made.  

Since the letter notifying him of the amended award indicated 
that his award had already been adjusted for cost of living, 
his failure to subsequently report any cost of living 
adjustments does not show "intent to seek an unfair 
advantage."  In this regard, as evidence of his state of 
mind, he informed VA in October 1995 that he was told by 
Social Security that cost of living adjustments by VA were 
matched by Social Security.  Consequently, the Board 
concludes that the appellant's actions did not constitute bad 
faith, nor has fraud or misrepresentation been shown, and, 
therefore, waiver of recovery of an overpayment of pension 
benefits in the amount of $479.25 is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

Considering the element of fault, the evidence does not 
indicate the veteran to be at fault in the creation of this 
overpayment.  As discussed above, there is evidence to 
suggest that the veteran actually believed that he did not 
have to report cost of living adjustments.  Moreover, in 
general, beneficiaries of both Social Security disability and 
VA pension are not required to notify VA of the annual cost 
of living adjustments.  Further, VA is aware that Social 
Security benefits are subject to an annual cost of living 
adjustment, and should have taken that into consideration.  
In balancing the faults, therefore, the Board finds while 
neither party was significantly at fault, VA fault was 
slightly greater.  

Concerning the element of undue financial hardship, the 
veteran did not submit a financial status report, as was 
requested.  However, according to an income verification 
report received in May 1999, he was at that time married, and 
had one dependent child.  His total household income was 
$13,351.  Expenses have not been reported in detail; however, 
it is known that he owes a considerable debt to VA from the 
prior overpayment of $7,876.  The veteran obviously has 
serious illnesses; the prior finding of a permanent and total 
disability for VA pension purposes was based on the effects 
of AIDS.  According to a recent statement from T. Marsilio, a 
private lawyer, the veteran's disorders included dementia, 
cirrhosis of the liver and spleen, neuropathy, colitis, 
hepatitis C, and deteriorating kidneys.  The serious nature 
of his physical disorders indicates that he likely has very 
high medical expenses, even if many are reimbursed.  
Consequently, financial hardship may be present.  

Regarding the other elements of equity and good conscience, 
there is little unjust enrichment involved in this case 
involving an overpayment of $479.25.  In addition, the Board, 
in considering all equitable factors, finds the state of the 
veteran's health to be a significant factor, and recovery of 
the overpayment in the amount of $479.25 from a low-income 
seriously ill veteran would defeat the purpose of the 
benefit.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $479.25.  
Accordingly, waiver of recovery of the pension overpayment in 
the amount of $479.25 is granted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $479.25 is granted. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

